FILED
                             NOT FOR PUBLICATION                            APR 14 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-50230

               Plaintiff - Appellee,              D.C. No. 3:04-cr-02276-LAB

   v.
                                                  MEMORANDUM *
 DAVID BARAJAS NAVARRO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

        David Barajas Navarro appeals from the 18-month sentence imposed upon

revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
       Navarro contends that the district court procedurally erred at sentencing by

failing to expressly calculate or consider the applicable Guidelines range. We

review Navarro's contention for plain error. See United States v. Hammons, 558

F.3d 1100, 1103 (9th Cir. 2009). Navarro has not shown that the district court's

failure to expressly calculate the applicable Guidelines range affected his

substantial rights. The Guidelines range was set out in the petition for revocation

of supervised release, the parties did not dispute that the range calculated in the

petition was correct, and the court sentenced within it.

       AFFIRMED.




NC/Research                                2                                     09-50230